*187aDissenting Opinion by
Judge Barry:
The majority holds that a party appealing a referee’s decision to the Board of Review waives any issues not specified as error when the appeal is filed. I do not believe any of the cases' relied upon by the majority compel such a result. Furthermore, I am convinced that this decision will, lead to unjust results harming the very individuals meant to-be aided by the Unemployment Compensation Law, Act of December 5, 1936, Second Ex.Sess.,, E.L.. (1937) 2897', 43 P.S. §§ 751-914. I therefore respectfully dissent.
The Board of Review is a unique body. While it is the ultimate fact finder, Peak v. Unemployment Compensation Board of Review, 509 Pa. 267, 501 A.2d 1383 (1985), the Board generally makes these factual determinations by reviewingthe entire record made before the referee. Because of this procedure, I agree- with the claimant’s assertion that the Board is required to rule on all issues presented at the hearing before the referee. The majority’s position that this is a “gargantuan task” fails,. I believe, for two reasons. First, the majority states that the.Board should be assisted'by the appealing, party’s legal argument.. However in most proceedings before the Board neither are briefs fifed nor is oral argument held. Second, and even more important, there1 is no caselaw on this exact point, leading to the inescapable conclusion that the Board: has, been able1 to complete its duties for over fifty years without requiring what the majority contends it needs,.
I disagree strongly with the-majority’s assertion that the claimant is seeking to reintroduce the concept of basic and fundamental error, a concept rejected by the Pennsylvania Supreme Court in Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A,2d 114 (1974), That concept permitted an appellate court to consider errors at trial' when no objection or exception was■ made, at the time the error was committed. In the present case, the objection in question was entered before the referee. For that reason, Dilliplaine is honored and Wing v. Unemployment Compensation *187bBoard of Review, 496 Pa. 113, 436 A.2d 179 (1981), is inapposite. ... .
The majority cites three cases for the proposition that an issue mot specifically raised before the Board is waived. Schneider v. Unemployment Compensation Board of Review, 105 Pa. Commonwealth Ct. 238, 523 A.2d 1202(1987); Simpson v. Unemployment Compensation Board of Review, 79 Pa. Commonwealth Ct. 536, 469 A.2d 733 (1984); and Abbey v. Unemployment Compensation Board of Review, 50 Pa. Commonwealth Ct., 323, 413 A.2d 3 (1980).,Review of those cases does not convince that they deal with the. same situation as we are presented with in this case. Schneider, for example, dealt with testimony taken over the telephone at-the referee’s hearing. When that testimony of an employer witness commenced, no objection was made by the claimant. When the referee decided to terminate the phone call to place another, in order to get a better connection, the claimant objected but gave no reason for the objection. On appeal, the claimant sought to have the testimony stricken. While we did state'in that opinion that the issue was waived because the .claimant failed to raise that issue before the Board, ithe claimant failed to specifically object to the procedure before the referee; it is for that reason, X believe, that the issue was waived. .■
Similarly, in Simpson, , the .claimant made a prehearing request to subpoena various witnesses. Evidently, that request was denied and no objection was made at the hearing before.the referee. When the claimant sought'to challenge that denial on appeal in.this Court, we.statéd„.“Since Claimant failed to raise this issue below, however; if may not be considered here.” Id. 79 Pa.Commonwealth Ct. át540, 469 A.2d at 735 (emphasis added). Again; that case simply does not deal with the question with which we are now, presented.
Finally, Abbey is also distinguishable. While this Court did state that an- issue was waived because it was not raised before the Board, there is no mention in the opinion that the issue was raised before the referee. Further, we relied upon *187cZakrzewski v. Unemployment Compensation Board of Review, 33 Pa. Commonwealth Ct. 216, 381 A.2d 503 (1978), as support for the stated proposition. In Zakrzewski, we held that ah issue was waived because it was not raised before either the referee or the Board.
I also disagree with the majority’s treatment of the claimant’s contention concerning the UCP-18 form. While that form was not placed in the record, it is a public document and the board does not challenge that the form, in fact, exists and .is given to parties to unemployment compensation proceedings. That form provides, inter alia:
APPEALS TO THE BOARD OF REVIEW
If you feel that the Referee’s decision is incorrect, you should contact the local office of the Office of Employment Security which issued the original determination, to file an appeal. If you cannot report in person' to that particular office, you may file an appeal at another local office; or, you may write to the local office that issued the determination. The letter must state specifically that you wish to file an appeal from the' Referee’s decision, and give the claimant’s name, social security number and appeal number.
The Board members review the previously established record in connection with each request for a further appeal from the Referee’s decision, and will determine whether or not there is any need for an additional hearing.
• If the Board determines that the record established at the Referee level meets the Board’s fact-finding responsibilities, and that the parties were given an ample opportunity to present their testimony and evidence at the Referee hearing, then it may proceed to decide the case on the basis of that record.
*187dIf you wish to clarify or expand testimony already recorded, you should request, in writing, of the Secretary, UC Board of Review ... the Boards permission to-file a brief ... or to be scheduled for an oral argument .... before the Board in Harrisburg.
(Emphasis added). The majority states that the information in- this form is not pertinent, relying on Board' regulations contained in the Pennsylvania Code. All that those regulations require is that the appealing party state “[t]he reasons for the appeal.” Pa.Code § 101.82. Even if a party were to go to- the Pennsylvania Code, this language, when considered with the informational form provided by the OES, would not lead a party to the conclusion that the specificity called for by the- majority is required. See Gill v. Unemployment Compensation Board of Review, 165 Pa. Superior Ct. 605, 70 A.2d, 422 (1950) (where a party is unintentionally misled by the Bureau, courts will relieve the innocent party of the consequences of reliance on such misleadinginformation).
Were the Board to require such specificity,, fairness would require that such a change be done by regulation in a prospective manner. As already mentioned, because there are no cases- directly on. point, I believe it has been the Board”s practice to review the entire record and1 all objections made before the referee.. With the majority’s holding today, parties who have already filed appeals to the Board prior to today’s, decision will find that issues have been waived when in the past such waiver did not exist.
In conclusion, I believe that all objections made-before the referee are preserved for review by the Board when a party appeal's a referee’s determination. Because the claimant here objected to the second hearing, I would remand for specific factual findings- concerning; the- reason for- the employer’s absence at the original hearing; *188complete, the System should not be permitted to subject her pension account’s substantial beneficiary entitlement of $107,972.26 to what amounts to a forfeiture for lack of an unnecessary additional paper form.
Accordingly, the decision of the board must be reversed and the System directed to pay $107,972.26, plus interest, in equal half-shares, to Cecelia Burlingame and Jarvis Burlingame.
Order
Now, April 14, 1989, the order of the Public School Employees’ Retirement Board in the above-captioned matter is hereby reversed.